DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 19-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims lack the necessary physical articles or objects to constitute a machine or a manufacture within the meaning of 35 USC 101.  As such, they fail to fall within a statutory category.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 10-11, & 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over BANISTER et al. (US Pub. No. 2011/0082864 A1).
In respect to Claim 1, BANISTER teaches:
a data processing method, comprising: receiving a data insertion request from service software, wherein the data insertion request comprises a data record, and wherein the data record comprises an object type identifier, a field value, a field identifier, and an object instance identifier; (BANISTER teaches [FIG. 4] updating data records, wherein this update is representative of a data insertion. BANISTER further teaches [0011] records within the data structure, wherein these records are inclusive of values [0066] and identifiers [0037, 0046] associated with fields and objects [0035] within the database.)
generating a field index based on the object type identifier, the field value, the field identifier, and the object instance identifier; (BANISTER teaches [0012] generating a field index and field values [0035].  BANISTER further teaches identifiers [0037, 0046] associated with fields and objects [0035] within the database.)
generating a relationship index based on the object type identifier; (BANISTER teaches [0035] relationships with objects within the database.)
writing the data record to a database; (BANISTER [0025, 0035])
and caching an index record and an operation for the index record into a cache apparatus, wherein the index record comprises the relationship index and the field index (BANISTER teaches [0025, 0035] utilization of cache memory to capture index information.)
As per Claim 2, BANISTER teaches:
wherein generating the field index comprises: obtaining field metadata based on the object type identifier; (BANISTER [0012, 0035])
and generating the field index further based on the field metadata, wherein the field index comprises a unique index or a non-unique index (BANISTER teaches [0012] generating of indexes.)

Claims 10-11 are the apparatus claims corresponding to method claims 1-2 respectively, therefore are rejected for the same reasons noted previously.

Claim 19 is the system claim corresponding to method claim 1, therefore is rejected for the same reasons noted previously.

As per Claim 20, BANISTER teaches:
an index persistence apparatus configured to write the index record and the operation for the index record in the cache apparatus to the database when a predetermined time arrives (BANISTER teaches [0011, 0036] updating data at a determined time 

Allowable Subject Matter
Claims 3-9 & 12-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BULLOCK whose telephone number is (571)270-1395. The examiner can normally be reached 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSHUA BULLOCK/Primary Examiner, Art Unit 2153                                                                                                                                                                                            June 18, 2022